DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 06/28/2022, Applicant, on 09/15/2022.
Status of Claims
Claims 1, 8, and 15-20 are currently amended. 
Claims 2-7 and 9-14 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 12-16 “Applicant traverses this position. The claims, when properly considered as a whole, do not merely recite instructions performed by generic computer components, but instead recite the unique sequence of operations used to provide the technical improvements associated with the practical application described below. Moreover, even if certain individual elements of the claims are well-known or generic (which Applicant disputes), the analysis of whether the claims are directed to a practical application at Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity, as described above. Therefore, the claims are still directed to a practical application whether the claims recite generic computer components, or not. For example, MPEP 2106.04(d)(1) explicitly states that (emphasis added): 
"Examiners should note, however, that revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Instead, analysis  of well-understood, routine, conventional activity is done in Step 2B. Accordingly, in revised Step 2A examiners should ensure that they give weight to  all additional elements, whether or not they    are conventional, when evaluating whether a judicial exception has been integrated into a practical application…Even if the claims involve an abstract idea, which Applicant disputes, the claims recite elements that are integrated into a practical application and are therefore not directed to an abstract idea. In particular, the claims are integrated into at least a practical application that: (1) enables a communication system to handle a larger volume of user interactions without requiring additional resources; (2) enables a communication system to periodically update its routing information based on its agents' real-time interactions with users; and (3) enables a communication system to improve resource utilization by dynamically connecting users to agents based on learned information about its agents' knowledge level. See Application, p. 4, line 26 - p. 5, line 3. This is achieved, for example, by tracking the performance of agents based on their abilities to assist users. This process allows the communication system to learn about the knowledge level of an agent based on the responses that they provide to a user. By learning and tracking the knowledge level of the agent, the communication system is able to use this information later when establishing connections between a user and an agent. The disclosed communication system periodically updates its information about its agents based on their real-time interactions with users. This process allows the communication system to use the most recent information about its agents when identifying an agent to connect with a user and to handle a larger volume of user interactions without requiring additional resources…In other words, the communication routing device is configured to track the performance (such as the performance score) of an agent based on agent's ability to assist a user and identify a recommendation for the agent based at least in part on the first performance score. The communication routing device is further configured to periodically update its information about the agent (such as the first knowledge score) based on agent's real-time interaction with the user. By learning and tracking the knowledge level (such as the first knowledge score) of the agent, the communication system is able to use this information later when establishing connections between the user and the agent based on the knowledge level (such as the first knowledge score). This process allows the communication system to use the most recent information about its agents when identifying an agent to connect with a user and to handle a larger volume of user interactions without requiring additional resources”
The examiner respectfully disagrees.
The Examiner asserts that the technical improvement claimed by Applicant namely “(1) enables a communication system to handle a larger volume of user interactions without requiring additional resources; (2) enables a communication system to periodically update its routing information based on its agents' real-time interactions with users; and (3) enables a communication system to improve resource utilization by dynamically connecting users to agents based on learned information about its agents' knowledge level. See Application, p. 4, line 26 - p. 5, line 3. This is achieved, for example, by tracking the performance of agents based on their abilities to assist users. This process allows the communication system to learn about the knowledge level of an agent based on the responses that they provide to a user. By learning and tracking the knowledge level of the agent, the communication system is able to use this information later when establishing connections between a user and an agent. The disclosed communication system periodically updates its information about its agents based on their real-time interactions with users. This process allows the communication system to use the most recent information about its agents when identifying an agent to connect with a user and to handle a larger volume of user interactions without requiring additional resources” are business improvement. Routing calls by connecting a user to an agent expert in a specific issue type to handle a large volume of calls in not a technical solution but a business solution.  Further, tracking the performance of agents based on their abilities to assist users is nothing but tacking agent score based on performance and updating a database with an agent’s score for future use. The Examiner does not see any technical improvements by using NPL to identify issue type, resolution type, providing a knowledge score, and providing a recommendation. Furthermore, the summary in the present disclosure recites “This process allows the communication system to improve resource utilization by avoiding situations where an agent does not have the knowledge level to resolve a user's issues and/or situations where a user may need to be rerouted to other agents to resolve their issues. By improving resource utilization, the communication system is able to reduce the amount of time that the resources of the communication system are used while assisting users” which is a clear indication of business type of improvement.
In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-20 are therefore distinguished from the prior arts cited by the Examiner. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount tosignificantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of providing agent recommendation based on performance score. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “a performance record, wherein: the performance record identifies a plurality of agents; each agent is mapped to a plurality of knowledge scores; and each knowledge score indicates an expertise level in a knowledge area; and a resolution mapping identifying a plurality of issue types, wherein: each issue type is mapped to a plurality of resolution types; and a performance score is associated with each combination of an issue type and a resolution type; assign the user to a first issue cluster, wherein the first issue cluster is associated with one or more issue types; assign the first agent to a first knowledge cluster, wherein the first knowledge cluster corresponds to a first knowledge area that is associated with the one or more issue types; identify a first issue type for the user; identify a first resolution type provided by the first agent; identify a first performance score from the resolution mapping based on a combination of the first issue type and the first resolution type; update the first knowledge score that is associated with the first knowledge area in the performance record for the first agent based on the first performance score; identify a recommendation for the first agent based at least in part on the first performance score; and send the recommendation to the first agent”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching a customer to a customer representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-14, and 16-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching a customer to a customer representative. As a result, claims 2-7, 9-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A communication routing device, comprising: a network interface configured to establish a network connection between a first device associated with a user and a second device associated with a first agent; a memory operable to store:” “and a processor operably coupled to the network interface and the memory, and configured to:”, “establish the network connection between the user and the first agent based on a first knowledge score that is associated with the first knowledge area”, “capture at least a portion of a real-time two-way communication between the user and the first agent”, “by performing a speech recognition process, a text recognition process, or a natural language processing on a user's portion of the captured portion of the real-time two-way communication”, “by performing the speech recognition process, the text recognition  process, or the natural language processing on a first agent's portion of the captured portion of the real-time two-way communication”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements (natural language processing) are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “establishing a network connection between a first device associated with the user and a second device associate with the first agent” and claim 15 further recites “non-transitory computer- readable medium storing instructions that, when executed by a processor, cause the processor to”, “establish a network connection between a first device associated with the user and a second device associated with the first agent”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A communication routing device, comprising: a network interface configured to establish a network connection between a first device associated with a user and a second device associated with a first agent; a memory operable to store:” “and a processor operably coupled to the network interface and the memory, and configured to:”, “establish the network connection between the user and the first agent based on a first knowledge score that is associated with the first knowledge area”, “capture at least a portion of a real-time two-way communication between the user and the first agent”, “by performing a speech recognition process, a text recognition process, or a natural language processing on a user's portion of the captured portion of the real-time two-way communication”, “by performing the speech recognition process, the text recognition  process, or the natural language processing on a first agent's portion of the captured portion of the real-time two-way communication”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “establishing a network connection between a first device associated with the user and a second device associate with the first agent” and claim 15 further recites “non-transitory computer- readable medium storing instructions that, when executed by a processor, cause the processor to”, “establish a network connection between a first device associated with the user and a second device associated with the first agent”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 09/15/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections presented in present office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623